Title: From George Washington to David Stuart, 22 December 1787
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon Decr 22d 1787.

To the best of my recollection I have sent you Seven numbers of the Fœderalist, under the signature of Publius. The subsequent numbers that have come to my hands, I herewith enclose.
Have you received a letter from me, enclosing one for my Nephew Bushrod Washington; containing queries respecting my lands in the Western Country? It is sometime since it was dispatched from this, & having received no acknowledgment of it, I apprehend a miscarriage.
From your acct this letter will hardly find you in Richmond,

from that of others the Assembly will set till Feby. Under this uncertainty I only add the Compliments & good wishes of this family to you; and the assurance of the regard with which I am—Dr Sir Yr Obedt & Affecte Servt

Go: Washington


P.S. A number of Certificates were sent to you a few days ago—have these been received by you from me?

